Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 1/20/2022.
2.	Claims 1, 8 and 12 have been amended.
3.	Claims 3-4 have been canceled.
4.	Claims 1-2, 5-12 have been allowed.

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas  M. Tinari (Reg. No. 58,200) on 02/03/2022.
The application has been amended as follows:

In the claims:
Claims 1 and 12 have been amended.

1.         (Currently Amended) An information update apparatus that updates first information stored in a vehicle control apparatus to second information, the information update apparatus comprising:
a download control unit that receives an update package including an update body that is a difference between the first information and the second information or the second information, procedure information including a procedure for updating the first information to the second information using the update body, and an activation condition that is a condition of starting updating the first information to the second information; wherein the first information and the second information are stored in an automatic driving electrical control unit (ECU) update script;
,
            wherein the update package includes a plurality of sets of the update body, the procedure information, and the activation condition, and the update package further includes information indicating a correspondence relationship between the plurality of pieces of procedure information and the plurality of activation conditions,
            the activation condition is a combination of an event that triggers execution of the update and an execution order, and
when events included in the plurality of activation conditions are the same, the event management unit determines an order of the procedure information for causing the update execution unit to execute the update based on the execution order.


12.      (Currently Amended) An information update method in which a computer updates first information stored in a vehicle control apparatus to second information, the information update method comprising:
receiving an update package including an update body that is a difference between the first information and the second information or the second information, procedure information including a procedure for updating the first information to the second information using the update body, and an activation condition that is a condition of starting updating the first information to the second information; and
acquiring a state of a vehicle on which the vehicle control apparatus and the computer are mounted, and causing an update execution unit to execute the update based on the procedure information when the state of the vehicle matches the activation condition,
            wherein the update package includes a plurality of sets of the update body, the procedure information, and the activation condition, and the update package further includes information indicating a correspondence relationship between the plurality of pieces of procedure information and the plurality of activation conditions,

            the first information and the second information are stored in an automatic driving electrical control unit (ECU) update script, and
when events included in the plurality of activation conditions are the same, the event management unit determines an order of the procedure information for causing the update execution unit to execute the update based on the execution order.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation, an information update method comprising: a download control unit that receives an update package including an update body that is a difference between the first information and the second information or the second information, wherein the first information and the second information are stored in an automatic driving electrical control unit (ECU) update script; and the update package includes information indicating a correspondence relationship between the plurality of pieces of procedure information and the plurality of activation conditions, the activation condition is a combination of an event that triggers execution of the update and an execution order, and when events included in the plurality of activation conditions are the same, the event management unit determines an order of the procedure information for causing the update execution unit to execute the update based on the execution order.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Gardner US 20210067607  particular software update that is for at least one of the services indicated by the server information of the server environment and that is indicated by the mapping data as avoiding the condition that occurred at the server environment. The computer or server that executes the workflow can determine which sequence of operations is appropriate when the workflow is run. The conditions for determining a sequence of operations to follow may be the same as the conditions for conditional operations. looking up an existing update packages associated with the potential correction 426, searches through a set of existing update packages 432. The set of existing update packages 432 is stored in the data storage 412.

Frazer US 20170023918  A dynamic environment (e.g., an automated industrial process) has multiple conditions in response to which corresponding actions are required, and comprises various equipment, control device(s) to control the equipment, and one or more sensors to generate input signal(s) representing a monitored condition of the environment. provide first control information representing an action to be taken if a particular condition of the first subset is satisfied. identifying particular categories of conditions that can occur and corresponding required actions that may be taken in a dynamic environment; new information relating to a new condition to evaluate (and corresponding action to be taken if the new condition is satisfied).

Kiyama; US 10599418  According to an aspect of the present invention, there is provided a software update system that manages updating of software of a control device mounted on a vehicle, the software update system including a software updating device which is mounted on the vehicle, According to another aspect of the present invention, there is provided a server that manages updating of software of a control device mounted on a vehicle, the server including an update software distribution unit that distributes update software for updating the software of the 

TeraokaUS 10514900 update processing start conditions other than the above conditions will be described with preprocessing information of ECU update information of the ECU1 given as an example.

Title: Natural, intuitive finger based input as substitution for traditional vehicle control; author:  A Riener, published  on 2011.

 Title: An architecture for reflexive autonomous vehicle control; author:  D Payton, published on 1986.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196